TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-00-00804-CR
                                       NO. 03-00-00805-CR



                               Robert Leonard Dodson, Appellant

                                                   v.

                                   The State of Texas, Appellee




    FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
   NO. 19,461-CR & 19,562-CR, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING




               In both of these causes, appellant Robert Leonard Dodson was placed on deferred

adjudication community supervision after he pleaded guilty to aggravated sexual assault of a child.

See Tex. Pen. Code Ann. § 22.021 (West Supp. 2001). The court later revoked supervision,

adjudged appellant guilty, and imposed fifteen-year prison sentences.

               Appellant’s sole point of error is that the district court abused its discretion in finding

that he violated the terms and conditions of supervision. This contention presents nothing for review,

as no appeal may be taken from the determination to proceed to adjudication. Tex. Code Crim. Proc.

Ann. art. 42.12, § 5(b) (West Supp. 2001). The trial court’s decision to proceed with an adjudication

of guilt is one of absolute discretion and is not reviewable by an appellate court. Williams v. State,

592 S.W.2d 931, 932-33 (Tex. Crim. App. 1979). We therefore overrule appellant’s contention.
               In his brief to this Court, appellant asserts that he is a victim of a feud between the

prosecutor and the district court. Whatever the merit of these allegations, they should be raised by

way of post-conviction habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.

2001).

               The judgments of conviction are affirmed.




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Affirmed

Filed: October 11, 2001

Do Not Publish




                                                 2